Citation Nr: 1125887	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  08-18 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable disability rating for tension headaches.

2.  Entitlement to an increased rating for a cervical spine condition, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to November 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to an increased rating for a cervical spine condition being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tension headaches occur at least once per month and last three to six hours; however, the record does not show that the Veteran's tension headaches are characterized by completely prostrating and prolonged attacks productive of severe economic inadaptability.





CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent, but no more, for tension headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, the elements of proper notice included informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  Section 3.159 was amended, effective May 30, 2008, as to applications for benefits pending before VA or filed thereafter, to eliminate the requirement that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  38 C.F.R. § 3.159 (2010).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. §5103(a) and 38 C.F.R. §3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the Veteran concerning his claim.  In this case, the Veteran was notified of the respective duties of the claimant and of VA, as well as of the evidence needed to substantiate his claim for an increased initial rating for tension headaches by letter in July 2006 and again in December 2006.  The July 2006 letter provided the Veteran with the specific notice required by Dingess, supra.  Furthermore, the Veteran was also notified by letter dated June 2008 about the evidence VA needs in order to make a decision on his appeal for an increased evaluation for his service-connected tension headaches.

The Board finds that the Veteran is not prejudiced by the manner or timing of VCAA notice in this case.  He was given the diagnostic codes and rating criteria for his tension headache disability in the April 2007 rating decision, the April 2008 Statement of the Case and June 2009 Supplemental Statement of the Case.  These notifications show that a reasonable person could be expected to understand what was needed to substantiate the claim.  Further, the Veteran has been represented by a Veteran Service Organization during this appeal process and has had a meaningful opportunity to assist in the development of his claim.  Thus, the Veteran was accordingly made well aware of the requirements for increased evaluations pursuant to the applicable diagnostic criteria.  The Veteran described how the disability impacted his daily activities in one VA examination, during the April 2011 Travel Board hearing before the undersigned Veterans Law Judge and in submissions to the VA.  Consequently, it is also demonstrated that the Veteran had actual knowledge of the specific rating criteria for the disability, and why higher ratings had not been assigned, as well as an opportunity to present evidence and argument to support a higher rating.  

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains service treatment records, VA examination records, VA treatment records and private medical records.  The Veteran was given a VA examination with a medical opinion, in connection with the claim.  The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in April 2011.  Statements of the Veteran and his representative have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor his representative has indicated that there are any available additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The VA's Schedule for Rating Disabilities represents the average impairment in earning capacity resulting from injuries incurred in military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, entitlement to service-connection has been established, but a higher disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  Since the Veteran is being granted an increased rating back to the date of filing of the claim (June 30, 2006), a staged rating is not appropriate in this case.

Tension headaches are not specifically listed in the Rating Schedule, therefore, this disability was rated analogous to a disability in which not only the functions affected, but anatomical localization and symptoms, are closely related-migraine headaches.  Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (zero percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average of once per month over the last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.

History and Analysis

The Veteran participated in a VA examination in November 2006.  The Veteran reported that his neck problems started in 1977 during active duty while carrying a footlocker up a set of stairs.  The Veteran stated the person who was carrying the footlocker in the front lost his balance, and consequently, the Veteran got pinned between the wall and the locker injuring his neck and his right shoulder.  The Veteran was given a medical discharge from the Army and underwent a scalenectomy in 1978.  The Veteran stated he experiences muscle tightness associated with headaches radiating up to the front of the right side of his head.  The Veteran reported the pain is usually relieved by rest and he further stated whenever he gets the pain he uses a travel pillow and relaxes.  The Veteran also reported he has no incapacitating episodes requiring physician-ordered bed rest.

A physical examination of the Veteran's neck revealed a slightly tender lower neck around disc levels C5-C6 to C7 and also T1 spinous processes and also right paraspinal muscles.  The VA examiner further noted the Veteran's medial right upper trapezius muscle to be tense with mild spasm.  A cervical spine x-ray revealed mild degenerative joint disease at disc levels C4 to C7.  Based on the history supplied by the Veteran in addition to the physical exam and x-ray results, the VA examiner diagnosed the Veteran with tension headaches on the right side two degrees to the cervical spine and mild joint disc disease of the cervical spine.

In a March 2007 Addendum to the November 2006 VA examination, the VA examiner opined that the tension headaches and neurological symptoms of the upper right extremity were at least as likely as not caused by, or as a result of, an injury sustained by the Veteran during his military service. 

As such, in an April 2007 rating decision, the Veteran was granted service connection for tension headaches with a noncompensable (zero percent) evaluation, effective June 30, 2006, under 38 C.F.R. § 4.130, DC 8100.  The Veteran filed a Notice of Disagreement in June 2007, asking for a higher initial rating.  See Fenderson, supra.

At an April 2011 Travel Board hearing, the Veteran testified that he suffers from incapacitating headaches one to two times per month and the headaches last three to six hours in duration.  The Veteran further testified that when he experiences these incapacitating headaches he lies down on a bed in a quiet, dark room and puts on an eye mask.  The Veteran also stated that these incapacitating headaches also affect his appetite to such an extent that nothing tastes good and he gets an upset stomach to the point where if he does eat he vomits.  The Veteran testified that his stomach gets upset roughly once per month.    

Based on the evidenced described above, the Board finds that the Veteran's disability picture more nearly approximates the criteria for an initial rating of 30 percent for tension headaches.  Based on the November 2006 VA examination report and his testimony during the April 2011 Travel Board hearing, the Veteran experiences prostrating attacks that occur on average once to twice per month lasting three to six hours in length, thereby occurring with sufficient frequency and duration to warrant a 30 percent rating.  Having said this, the Board concludes that the record does not indicate that these tension headaches are characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability-the Veteran admitted at the April 2011 Travel Board hearing that he stopped working due to a nonservice-connected low back injury.  Accordingly, the Board finds that at no time during the pendency of this claim for an increased rating have the Veteran's tension headaches warranted an evaluation in excess of 30 percent.  Fenderson, supra.

For these reasons, the Board determines that the preponderance of the evidence is in favor of the assignment of an initial evaluation of 30 percent, but not more, for tension headaches. 

Extraschedular rating 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected tension headaches.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria (which explicitly contemplates the frequency, duration and severity of migraine headaches).  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

In any case, there is nothing in the record to indicate that this service-connected disability causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).


ORDER

Entitlement to an initial evaluation of 30 percent for service connected tension headaches is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.


REMAND

The Board finds that there is further VA duty to assist the Veteran in developing evidence pertinent to the Veteran's claim for a higher evaluation to his rating of 10 percent for his service-connected cervical spine condition.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

During the November 2006 VA examination, the Veteran's physical examination revealed limited range of motion-forward flexion to 75-80 degrees with pain at 75 degrees; extension to 30 degrees with slight pain; left lateral flexion to 45 degrees with no pain; right lateral flexion to 30 degrees with pain; left lateral rotation to 80 degrees with no pain; and right lateral rotation to 70 degrees.  The Veteran also complained of stiffness in his neck.  As noted above, an x-ray of the Veteran's cervical spine revealed mild degenerative joint disease at disc levels C4 to C7.  The November 2006 VA examiner diagnosed the Veteran with mild degenerative joint disease of the cervical spine.

An April 2007 MRI Report indicates mild degenerative disc changes with mild Dural sac indentation at disc levels C2-3, C3-4, C4-5, C5-6, C6-7.  Furthermore, the Veteran's June 2008 VA Form 9 indicates that his cervical spine condition has worsened since the November 2006 VA examination.  Lastly, the Veteran also testified at the April 2011 Travel Board hearing that his cervical spine condition has worsened and that he is in constant pain.

Where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Furthermore, a re-examination will be requested whenever VA determines there is a need to verify either the continued existence or the current severity of the disability.  See 38 C.F.R. § 3.327(a) (2010).

Given both the April 2007 MRI Report and the Veteran's indication in his June 2008 VA Form 9 and April 2011 Travel Board testimony that his disability is worsening, the Board finds that a contemporaneous and thorough VA cervical spine examination should be conducted to determine the current severity of the Veteran's cervical spine condition.  Such an examination and opinion would be instructive with regard to the appropriate disposition of the claim under appellate review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Veteran is hereby notified that it is the Veteran's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the current severity of his cervical spine condition.  All necessary studies or tests are to be accomplished.  The entire claims file and a copy of this REMAND must be made available to and reviewed by the VA examiner in conjunction with the examination.  After reviewing the Veteran's entire claims file and examining the Veteran, the VA examiner should provide a thorough examination report of the Veteran's current diagnosis and severity of any current cervical spine condition.  Reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.

2. Once the above action has been completed, the claim for increase should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be provided with a fully responsive Supplemental Statement of the Case and afforded the requisite opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


